                      IN THE UNITED STATES DISTRICT COURT .
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                                 No. 2:15-CV-39-D


ROBERT HOWARD,                              )
                                            )
                             Plaintiff,     )
                                            )
                 v.                         )               ORDER
                                            )
COLLEGE OF THE ALBEMARLE,                   )
and KANDI DEITHMEYER,                       )
                                            )
                             Defendants.    )


       The court DENIES as meritless plaint:iff's motion to reverse judgment or to stay [D.E. 124],

and GRANTS plaintiff's motion to unseal [D.E. 128]. The court unseals [D.E. 59-7, 59-8, and 59-9].

       SO ORDERED.      This~ day of July 2019.
